IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,809-02


                    EX PARTE CARL DEWAYNE ANTHONY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR11-120 IN THE 4TH DISTRICT COURT
                              FROM RUSK COUNTY


        Per curiam. Yeary, J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor under Section 33.021(b) of the Texas Penal Code, and was sentenced to twenty-six years’

imprisonment. He did not appeal his conviction.

        Applicant contends that his conviction is void based on this Court’s opinion in Ex parte Lo,

424 S.W.3d 10, 19 (Tex. Crim. App. 2013), holding that Section 33.021(b) is unconstitutionally

overbroad. Applicant also alleges that he should be “declared innocent” of the offense.
                                                                                                   2

       This Court recently held that relief under the circumstances described by Applicant is not

available under an actual innocence theory. Ex parte Fournier, No. WR-82,102-01, ___ S.W.3d ___

(Tex. Crim. App. Oct. 28, 2015). However, Applicant is entitled to relief under Lo and our

subsequent decision in Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014). Relief is

granted. The judgment in Cause No. CR11-120 in the 4th District Court of Rusk County is set

aside, and the cause is remanded so the trial court can dismiss the indictment. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 27, 2016
Do not publish